         Case 1:20-cv-04583-MKV Document 15 Filed 07/14/20 Page 1 of 3




July 14, 2020

The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                Re:    Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

Dear Judge Vyskocil:

We respond on behalf of Plaintiff Penske Media Corporation (“PMC”) to Defendant
Shutterstock, Inc.’s July 9, 2020 pre-motion letter. PMC filed this contract and copyright action
because Shutterstock (1) purported in May of this year to terminate the parties’ Archive & Event
Image Hosting And Licensing Agreement (the “Archive and Event Agreement) based on a
pretextual invocation of the COVID-19 pandemic to end a deal from which Shutterstock
continues to benefit; (2) breached other terms of the Archive and Event Agreement and the
covenant of good faith and fair dealing inherent in the contract; (3) has been providing false
copyright information identifying itself as the copyright owner of photographs owned by PMC;
and (4) continued to exploit PMC’s photographs even after purporting to terminate the
agreement from which Shutterstock’s exploitation rights emanate. Shutterstock’s pre-motion
letter concerns points 2-4 above, which we address below. 1

Breach of the Implied Covenant. PMC has properly pled that Shutterstock violated the implied
covenant by attending, and taking photographs at, various third-party events for its own benefit
and not for PMC—and thereby “injur[ing]” PMC’s right “to receive the fruits of the contract.”
Dalton v. Educational Testing Service, 87 N.Y.2d 384, 389 (1995).

As PMC alleges in its Complaint, the Archive & Event Agreement (1) contemplates that
Shutterstock will attend and photograph various third-party events using PMC’s credentials
(Agmt. § 3(a)(iii), Compl. ¶ 25); (2) prohibits PMC from giving its credentials to anyone else, so
that Shutterstock can “be the sole third party to leverage and utilize PMC’s credentials and

1
  Shutterstock does not seek to dismiss PMC’s claim of wrongful termination and it is therefore
unclear why Shutterstock challenges PMC for not responding to Shutterstock’s May 18, 2020
termination letter. Nor is it clear why Shutterstock believes PMC was required to “cooperate”
with Shutterstock’s termination position. Suffice it to say, Shutterstock repeatedly told PMC in
both written and oral communications, and in no uncertain terms, that it would renege on its
contractual obligations under the Archive and Event Agreement, thus necessitating this suit.
         Case 1:20-cv-04583-MKV Document 15 Filed 07/14/20 Page 2 of 3

The Honorable Mary Kay Vyskocil                                                            Page 2
July 14, 2020
access to capture” photographs on PMC’s behalf (Agmt.§ 3(a)(iii); Compl. ¶ 43); and (3)
provides that PMC will own the photographs that Shutterstock captures and that the parties will
jointly monetize those works (Agmt.§ 3(a), 3(c), 5,6; Compl. ¶ 22).

As PMC further alleges, Shutterstock (1) rejected credentials that PMC provided to Shutterstock
to access third-party events on PMC’s behalf Shutterstock (Compl. ¶ 43); (2) nevertheless
attended and shot photographs at those events for itself (id.); and (3) is therefore claiming those
photographs for itself and preventing PMC from benefitting from those works. Id. and ¶ 65.

These allegations state a valid claim for breach of the implied covenant because they allege that
Shutterstock diverted to itself PMC’s expected benefits under the Archive & Event Agreement—
ownership of, and a percentage of licensing revenue earned from, photographs that Shutterstock
took at the events. See, e.g., Vibes Int’l Inc., SAL v. Iconix Brand Grp., Inc., No. 18-CV-11449
(JGK), 2020 WL 3051768, at *6 (S.D.N.Y. June 8, 2020) (allegations that defendant diverted
business away from plaintiff and to itself states claim for breach of the implied covenant).

Shutterstock cannot deprive PMC of these expected benefits simply because the Archive &
Event Agreement does not affirmatively obligate Shutterstock to photograph these third-party
events. The “lack” of such an express contractual term might have prevented PMC from suing
Shutterstock for breach of the implied covenant had Shutterstock passed altogether on the third-
party events, thereby failing to generate any photographs for either Shutterstock or PMC to
exploit. But that is not what Shutterstock did. Rather, Shutterstock passed on PMC’s credentials
but nevertheless attended and photographed these third-party events for itself and not for PMC,
contrary to what the Archive & Event Agreement contemplated would occur.

Shutterstock also cannot avoid its duty of good faith and fair dealing simply because the Archive
& Event Agreement does not expressly bar Shutterstock from independently obtaining access to
the third-party events. Rather, the implied covenant “encompasses any promise that a reasonable
promisee would understand to be included” in a contract even if the promise is not expressly
stated (Dalton, 87 N.Y.2d at 389), and the whole point of the covenant is to allow a court to “fill
a gap” left open by a contract’s express terms. In re Musicland Holding Corp, 386 B.R. 428, 439
(S.D.N.Y. 2008). Accordingly, the absence of an express contractual bar does not preclude
PMC’s implied covenant claim—it is what allows PMC’s claim to proceed.

It is irrelevant that courts may not imply duties under the implied covenant that are inconsistent
with express contractual terms. Shutterstock has not identified any provision of the Archive &
Event Agreement that is inconsistent with Shutterstock’s implied obligation to photograph the
applicable third-party events, if at all, using PMC’s credentials, and no such term exists.

DMCA. PMC states a valid claim for Shutterstock’s rampant violation of Section 1202(a) of the
Digital Millennium Copyright Act, based on Shutterstock’s mislabeling of PMC’s copyrighted
works as Shutterstock’s own on Shutterstock’s websites and therefore “providing” “copyright
information that is false.” 17 U.S.C. § 1202(a).

No term of the Archive & Event Agreement relieves Shutterstock of its obligations under the
DMCA to properly identify PMC as the copyright owner of PMC’s works. Section 3(d) of the
         Case 1:20-cv-04583-MKV Document 15 Filed 07/14/20 Page 3 of 3

The Honorable Mary Kay Vyskocil                                                           Page 3
July 14, 2020
agreement mandates what Shutterstock must do to ensure that its licensees properly credit PMC
when those licensees use PMC’s works; it does not govern how Shutterstock credits PMC on
Shutterstock’s sites. Moreover, Shutterstock’s practice of falsely claiming the photographs as its
own does not satisfy any standard of commercial reasonableness. Section 8’s notice and cure
provision conditions a party’s rights to terminate the deal; it does not impose conditions on
PMC’s right to assert its DMCA claim. Section 4 requires that PMC provide Shutterstock with a
limited set of metadata for various photographs taken by PMC’s photographers; it does not
obligate PMC to identify itself (as opposed to Shutterstock) as the copyright owner of those
works or to provide Shutterstock with metadata for the photographs that Shutterstock takes on
PMC’s behalf. Nor does it relieve Shutterstock of liability for falsely identifying itself as the
owner of PMC’s works.

Second, PMC’s DMCA contentions more than satisfy the “short and plain statement” required
under Rule 8(a) and give Shutterstock ample notice of the claim. The Complaint, moreover,
identifies the photographer, date, and event name for many sets of photographs that Shutterstock
unlawfully identified as its own. Compl. ¶ 46.

Third, PMC properly plead scienter. E.g. Fed. R. Civ. P. 9(b) (“[I]ntent…may be alleged
generally.”); In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 693 (2d Cir. 2009)
(even “tenuous inferences” of scienter “survive motions to dismiss” because “such issues are
‘appropriate for resolution by the trier of fact’”). Shutterstock’s “implausibility” contention
misreads PMC’s claim. PMC is not alleging that Shutterstock failed to provide any copyright
management information for the photographs, such that Shutterstock is encouraging third parties
to use the works without obtaining a license from Shutterstock. PMC alleges that Shutterstock
improperly identified itself as the copyright owner of the works, instead of PMC, thereby
concealing and/or facilitating infringement of PMC’s rights, both now and/or in the future.

Copyright Infringement. Shutterstock sent PMC a letter dated May 18, 2020, purporting to be a
“[N]otice of termination for cause.” Compl. ¶¶ 27–28. Shutterstock now contends that this notice
should have been understood as providing for a cure period under Section 8 of the Archive &
Event Agreement, rather than immediate termination of the Agreement. However, among other
things, the May 18th letter provided no cure period, as required by Section 8 (a party may
terminate for cause by giving notice “providing for a forty-five (45) day cure period”) and,
instead, expressly stated that the Archive & Event Agreement was “entirely frustrated” and such
frustration “excuses payment” to PMC. Compl. ¶¶ 27–28. Nevertheless, to the extent
Shutterstock now contends that the Archive & Event Agreement terminates no earlier than July
17, 2020 (Ltr. 3), PMC will voluntarily dismiss its copyright infringement claim without
prejudice and before any deadline for Shutterstock to respond to the Complaint expires, provided
that Shutterstock ceases its exploitation of PMC’s works before that purported termination
date—a commitment notably absent from Shutterstock’s letter.

                                                     Sincerely,

                                                     /s/ Cynthia S. Arato
                                                     Cynthia S. Arato
                                                     Lauren M. Capaccio
